Citation Nr: 1604129	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  08-18 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a lung disorder other than granulomatous disease of the lungs.

2.  Entitlement to service connection for a heart arrhythmia.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran testified before the Board in October 2010.  The claim was remanded for additional development in February 2011 and February 2014.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of cardiac arrhythmia.

2.  The Veteran does not have a current diagnosis of a lung disorder other than granulomatous disease of the lungs.


CONCLUSIONS OF LAW

1.  Cardiac arrhythmia was not incurred or aggravated in service.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  A lung disorder other than granulomatous disease of the lungs was not incurred or aggravated in service.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a September 2005 letter.  The claims were then adjudicated in March 2006 and most recently in August 2014.  Mayfield, 444 F. 3d at 1333-34. 

Relevant to the duty to assist, the Veteran's service treatment records and VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded VA examinations in June 2014 in order to adjudicate his claims. There has been substantial compliance with the previous remands.  The requested VA examinations were obtained and all VA treatment records dated since 2011 were obtained, to include all available records related to the 2011 electrocardiogram.  Moreover, an electrocardiogram was obtained in May 2014, and such showed no evidence of cardiac arrhythmia.  There is no reasonable indication in the file that the Veteran has been diagnosed with cardiac arrhythmia such that further development would be indicated.  

The Veteran was also provided with a hearing related to his present claims. In this case, the undersigned explained the issues on appeal, and made note of the specific elements necessary to substantiate the service connection claims.  The VLJ also suggested the submission of any additional evidence.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
In this case, the Board finds that the first element of service connection, that of a current disability, has not been met at any time during the appeal period for either claims, and thus the claims cannot prevail. 

Significantly, the June 2014 VA examiner determined that the Veteran did not suffer from cardiac arrhythmia or a lung disorder other than granulomatous disease.  Those opinions were based upon physical examination of the Veteran, to include necessary diagnostic testing, interview with the Veteran, and review of the file, to include treatment records dated throughout the appeal period.  Additionally, the post-service treatment records do not otherwise indicate a diagnosis of cardiac arrhythmia or a lung disorder other than granulomatous disease.  Accordingly, as there is no indication of a current disability, service connection must be denied.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability"). 

The Veteran has contended on his own behalf that he suffers from cardiac arrhythmia or a lung disorder other than granulomatous disease.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  In this case, a VA examiner determined that there was no current cardiac arrhythmia or a lung disorder other than granulomatous disease.  While the Veteran is competent to report a feeling of irregular heartbeat, or pain in his lung region, he is not competent to diagnose cardiac arrhythmia or a lung disorder other than granulomatous disease.  Neither condition has been diagnosed in this case.  There is no competent medical evidence to the contrary.

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule is not for application, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for cardiac arrhythmia is denied.

Service connection for a lung disorder other than granulomatous disease is denied.


REMAND

The Veteran contends that his right knee disability was caused or aggravated by his service-connected left knee disability.  To date, a VA opinion has not been obtained as to this matter.  Clarification is also necessary as to whether the Veteran suffers from a diagnosed right knee disability, as on 2011 VA examination the Veteran was diagnosed with degenerative joint disease of the right knee, with x-ray showing arthritic change at the infrapatellar region, whereas on 2014 VA examination, no arthritis was found on x-ray.  The record is negative for any other diagnosis of a right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the etiology of the Veteran's right knee disability.  The examiner should review the claims file and note that review.  A full and well-reasoned rationale must be provided for all opinions reached.  The examiner should address the following:

a)  Does the Veteran suffer from a current right knee disability?  The examiner should rectify the finding of arthritic change at the infrapatellar region and diagnosis of degenerative joint disease as found on 2011 VA examination with the finding of no arthritis on 2014 VA examination.

b) Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's service-connected left knee disability caused or aggravated any diagnosed right knee disability. 

Aggravation is defined as a permanent worsening of the disease, rather than a temporary flare-up.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


